United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.E., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
ATLANTA VETERANS ADMINISTRATION
MEDICAL CENTER, Decatur, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0815
Issued: October 5, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On February 26, 2015 appellant timely appealed the December 22, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the claim.
ISSUE
The issue is whether appellant has met her burden of proof to establish that her
respiratory condition is causally related to her federal employment.
FACTUAL HISTORY
On December 6, 2013 appellant, then a 55-year-old medical technician, filed an
occupational disease claim (Form CA-2) for a respiratory condition that allegedly arose on or
1

5 U.S.C. §§ 8101-8193.

about November 1, 2013. She claimed to have been exposed to mold, mildew, and dust particles
when a ceiling collapsed due to rain water damage. Appellant indicated that the workroom
ceiling tiles had since been replaced, but nothing was done about the mold, mildew, odor, and
dust. The alleged occupational exposure reportedly caused headaches and respiratory problems,
which included nasal congestion, chest congestion, and throat irritation. Appellant did not
submit any factual or medical evidence with her claim.
In a January 17, 2014 development letter, OWCP outlined the five basic elements to
establishing a claim under FECA, and advised appellant that her claim was deficient from both a
factual and a medical standpoint. Appellant was afforded at least 30 days to submit the required
evidence in support of her claim.
In a March 10, 2014 decision, OWCP denied appellant’s occupational disease claim
because she had not submitted any factual or medical evidence. It found that she failed to
establish that the employment incident(s) occurred as alleged. Appellant also failed to submit
medical evidence that contained a diagnosis in connection with her alleged occupational
exposure.
Appellant requested reconsideration on March 25, 2014, but again failed to submit any
factual or medical evidence. Consequently, OWCP denied reconsideration by decision dated
April 7, 2014.
On April 23, 2014 OWCP received another request for reconsideration. Appellant
provided factual information regarding her claimed exposure, which included various e-mails
about the ceiling in her work area. OWCP also received various treatment records from the
employing establishment’s occupational health unit. Additionally, it received February to
April 2014 treatment records from Kaiser Permanente.
On January 22, 2013, before the current claim, appellant had visited the employee health
unit complaining of an upper respiratory infection, with nasal drainage, throat soreness, and a
loss of appetite over the past five days. She reported having been exposed to dust and mold.
Appellant’s self-medication had not improved her symptoms. Dr. Michael B. Miller, Boardcertified in family practice, who examined appellant, described her condition as “reaction to
environmental allergen.” He referenced an unexplained June 4, 2012 incident where the
employing establishment’s safety team and industrial hygienist had been called to investigate.
Dr. Miller recommended that appellant be reassigned to another area until the safety team and
industrial hygienist could reassess the situation.
Appellant returned to the employee health unit on April 2, 2013 with continued
complaints of upper respiratory symptoms while working. Dr. Miller reported that she attributed
her symptoms to exposure to mold in the workplace. Appellant described an incident from
May 2012 where an overhead pipe leaked water onto her desk and computer. Dr. Miller noted a
prior history of allergies, with continued intermittent upper respiratory exacerbation. He
provided a differential diagnosis (rule out) of mold vs. allergies. Appellant was advised to
continue taking Claritin.

2

On December 3, 2013 Dr. Miller saw appellant again for complaints of recurrent
respiratory allergy from dust in the work environment. Appellant attributed her condition to a
ceiling leak that was awaiting repair and replacement of the ceiling tiles. Her current symptoms
reportedly began two weeks prior, with minimal relief from self-management. Appellant
indicated that the laboratory area where she worked had been closed the previous evening, and
when she returned to work the following day she experienced a runny nose, itchy eyes, sneezing,
and headache. Dr. Miller’s assessment was respiratory allergy exacerbation secondary to
environment. He recommended conservative treatment, which included medication and
avoidance of the work area until construction was completed.
Joyce Thompson, a doctor of nursing practice and family nurse practitioner, submitted a
February 6, 2014 “report of employee’s emergency treatment.”2 She noted that appellant visited
employee health earlier that day complaining of a sore throat, cough, sinus headache, watery
eyes, night cough, and sweats. Appellant also reported that her other acute illness was
exacerbated with chest heaviness.3 Ms. Thompson noted a February 4, 2014 onset of recurrent
upper respiratory infection due to work environment construction. Appellant reported there was
a dark stain on the ceiling near the sprinkler and a smell of mildew and that the safety team
reportedly had visited the area earlier that day and an air quality assessment had been completed
the day before. She reported that the staff was instructed to move until further notice.
Ms. Thompson noted that appellant’s respiratory history was compromised with this
environmental exposure. She recommended conservative treatment, which included medication
and a humidifier. Ms. Thompson further advised that appellant should be removed from the area
or taken off work for the remainder of the day if her condition did not improve.
Appellant returned to the employee health unit on February 11, 2014 and Ms. Thompson
submitted another “report of employee’s emergency treatment.” Ms. Thompson noted that
appellant was seen for follow up of her respiratory illness after environmental exposure on
February 4, 2014. Appellant reported some relief with medication, but her symptoms flared up
earlier that morning while she continued to work at her current workstation. Ms. Thompson
recommended that appellant be removed from her current work area until construction was
completed.
Dr. Neena D. Ghose, a Board-certified family practitioner, examined appellant on
February 20, 2014 and diagnosed acute upper respiratory infection. The Kaiser Permanente
treatment records noted a prior history of chronic type 2 diabetes (uncontrolled), screening for
diabetic retinopathy, chronic hypertension, sciatica, and fibromyalgia.
In a February 24, 2014 “report of employee’s emergency treatment,” Dr. Miller noted
that he had a discussion with an industrial hygienist who recommended that appellant relocate
while construction continued.
Appellant returned to Kaiser Permanente on April 9, 2014, where she was seen by
Dr. Marion E. Howard, a Board-certified internist with a subspecialty in geriatric medicine. She
2

Ms. Thompson previously treated appellant on January 22, April 2, and December 3, 2013.

3

Appellant’s prior medical history included chronic hypertension and type 2 diabetes.

3

received a diagnosis of allergic rhinitis (nose congestion), seasonal. Dr. Howard prescribed a
nasal spray (Fluticasone) and referred appellant to an allergy clinic.
With respect to her alleged occupational exposure, appellant identified several dates in
November and December 2013 when the ceiling in her work area leaked. She also provided
photographs. Additionally, appellant identified several other dates in March 2014 when the
ceiling continued to leak and when ceiling tiles were replaced. She also submitted an April 2,
2014 work completion report, which indicated that a ceiling light panel had been cleaned.
In a February 5, 2014 note to appellant, the employing establishment advised her that
engineering, infection control, and safety were all in the labs that morning to evaluate the water
leak and ceiling conditions.4 It further noted that they were currently working to control/stop the
leak and also to ensure that the areas were dry.
The record also includes a February 6, 2014 e-mail exchange between Ms. Thompson
and Jeffery Jones, the employing establishment’s industrial hygiene program manager. The
e-mail subject line was “environmental exposure.” Ms. Thompson advised that she had seen a
total of four employees that day for respiratory complaints as a result of the February 4, 2014
roof leakage and construction work in the laboratory area. She further noted that it was her
understanding that safety visited the area to replace the wet ceiling tile. Ms. Thompson noted
that one employee was still experiencing breathing difficulty and another employee experienced
further complications from a prior medical history.
In a separate February 6, 2014 e-mail to Mr. Jones, Ms. Thompson indicated that an
employee reported to occupational health that day with complaints of an upper respiratory
infection and headache due to construction on the roof that caused ceiling damage, such as
leaking with moisture and mildew odor. She also noted that industrial hygiene and safety had
reportedly visited the area. Ms. Thompson further indicated that other staff members were
experiencing similar signs and symptoms. She commented that there was no current treatment
for the location other than plastic to cover the ceilings. Ms. Thompson advised that the
employee was treated with antibiotics, and due to the headache and difficulty breathing, she
needed to relocate or take the day off. She asked for an evaluation of the air quality and
requested that air purifiers be provided to improve ventilation.
In his February 6, 2014 reply, Mr. Jones noted that an indoor air quality (IAQ) survey
had been performed the day before. He further noted that the vendor who performed the IAQ
survey did not indicate that there was “anything major going on.” Mr. Jones stated that, while
the odor was unpleasant, it was not hazardous. He explained that the odor was created by the
rain water passing through the roofing material and ceiling tiles, neither of which caused a
hazardous fume or odor. Lastly, Mr. Jones advised Ms. Thompson that he would provide the
IAQ survey results so that she could include this information in the employees’ medical folders.
In a July 3, 2014 merit decision, OWCP found that, while appellant established that she
was exposed to “mold or construction” in the workplace, she failed to establish a link between
her breathing or upper respiratory condition and the work exposure. It noted that no physician of
4

In at least one report, Dr. Miller identified Mr. Ugbo as appellant’s supervisor.

4

record explained how “wet ceiling tiles in the workplace” led to the development of a medical
condition. Consequently, OWCP continued to deny appellant’s occupational disease claim,
albeit for a different reason.
On September 17, 2014 appellant again requested reconsideration. She submitted
September 8, 2014 treatment records from the Atlanta Allergy and Asthma Clinic. Dr. Na
Kyoung Judy Nam, a Board-certified internist, noted that appellant’s list of active problems
included chronic rhinitis, wheezing, type 2 diabetes mellitus, and unspecified essential
hypertension.5 Aeroallergen testing was negative. Appellant’s spirometry revealed a mild
restriction, but the results were noted to be limited by technique. The treatment records also
noted possible persistent asthma vs. nasal symptoms. Additionally, Dr. Nam considered a
possible cardiac etiology, and noted that appellant was scheduled to see a cardiologist in
October 2014.
Appellant also submitted a September 16, 2014 “Report of Employee’s Emergency
Treatment” from Dr. Miller. Dr. Miller noted she was formally diagnosed with asthma and was
on multiple medications to control her symptoms. He noted that appellant’s condition was
aggravated by fumes, chemicals, perfumes, and particulate matter present in her workspace.
Dr. Miller further noted that her workplace had been aggravating her condition since 2010, when
she began treatment for recurrent respiratory problems. Although appellant was able to work
and perform her duties, he recommended that she be relocated in order to minimize contact with
airborne irritants.
By decision dated December 22, 2014, OWCP found that, while the medical evidence
revealed a history of asthma and chronic rhinitis, the record was insufficient to establish a causal
relationship between the diagnosed conditions and appellant’s exposure to “mold and
construction” in the workplace.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.6
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
5

Dr. Nam is also certified by the American Board of Allergy and Immunology.

6

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is a
medical question, which generally requires rationalized medical opinion evidence to resolve the issue. See
Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between
the diagnosed condition and the implicated employment factors must be based on a complete factual and medical
background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s specific employment
factors. Id.

5

for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
identified employment factors.7
Certain healthcare providers such as physician assistants, nurse practitioners, physical
therapists, and social workers are not considered “physician[s]” as defined under FECA.8
Consequently, their medical findings and/or opinions will not suffice for purposes of establishing
entitlement to FECA benefits.9 A report from a physician assistant or certified nurse practitioner
will be considered medical evidence if countersigned by a qualified physician.10
ANALYSIS
OWCP has accepted that appellant was exposed to wet ceiling tiles, mold, and
construction while performing her duties as a medical technician. Appellant’s employee health
records reveal a history of allergies and recurrent upper respiratory infections. Her Kaiser
Permanente treatment records similarly include a diagnosis of acute upper respiratory infection,
as well as allergic rhinitis. Additionally, Dr. Nam noted that appellant’s active problems
included chronic rhinitis and wheezing. While she also mentioned the possibility of persistent
asthma, she did not provide a definitive diagnosis of asthma. Lastly, Dr. Miller recently reported
that appellant had been formally diagnosed with asthma, which he believed was aggravated by
her workplace exposure.
The issue currently before the Board is whether any of the above-noted conditions have
been proven to be causally related to appellant’s accepted occupational exposure. As a
preliminary matter, the Board finds that Ms. Thompson’s February 6 and 11, 2014 reports will
not suffice for purposes of establishing causal relationship. Nurse practitioners are not
considered physician as defined under FECA.11
As noted, causal relationship is a medical question that generally requires rationalized
medical opinion evidence to resolve the issue.12 A physician’s opinion on causal relationship
must be based on a complete factual and medical background.13 The mere fact that a condition
manifests itself during a period of employment is insufficient to establish causal relationship.14
7

Victor J. Woodhams, id.

8

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

9

K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1) (January 2013).

11

See supra note 8.

12

Robert G. Morris, supra note 6.

13

Victor J. Woodhams, supra note 6.

14

20 C.F.R. § 10.115(e).

6

Temporal relationship alone will not suffice.15 Furthermore, appellant’s personal belief that her
employment activities either caused or contributed to her condition is insufficient, by itself, to
establish causal relationship.16
The February and April 2014 Kaiser Permanente records do not specifically address
appellant’s accepted occupational exposure. Similarly, Dr. Nam’s September 8, 2014 report
does not mention occupational exposure as a causative factor. Consequently, this evidence is
insufficient to establish that appellant’s rhinitis and acute upper respiratory infection are
employment related.
The remaining medical evidence was provided by Dr. Miller, from the employing
establishment’s occupational health unit. When he saw appellant on January 22, 2013 she
complained of an upper respiratory infection, with nasal drainage, throat soreness, and a loss of
appetite. Appellant claimed to have been exposed to dust and mold. Dr. Miller described her
condition as “reaction to environmental allergen.” He referenced a June 4, 2012 incident, but did
not otherwise explain the particular incident. Based on the information provided, it is unclear
how Dr. Miller was able to attribute appellant’s upper respiratory infection to an “environmental
allergen.”
Appellant returned to the occupational health unit on April 2, 2013. She complained of
upper respiratory symptoms, which she attributed to mold exposure. Appellant described a
May 2012 incident where an overhead pipe leaked water onto her desk and computer. Dr. Miller
noted that she had a prior history of allergies, with continued intermittent upper respiratory
exacerbation. He provided a differential (rule out) diagnosis of mold vs. allergies. At the time,
Dr. Miller was apparently unsure of the cause of appellant’s condition. Consequently, his
April 2, 2013 report fails to establish a causal relationship between her respiratory condition and
her accepted occupational exposure.
On December 3, 2013 Dr. Miller provided an assessment of respiratory allergy
exacerbation secondary to environment. Appellant reported that the ceiling in the lab where she
worked had been leaking and was awaiting repair and replacement of the ceiling tiles. Her
symptoms had reportedly begun two weeks prior. However, appellant noted that the laboratory
was closed the previous evening, and when she returned to work she experienced a runny nose,
itchy eyes, sneezing, and headache. Dr. Miller recommended that she avoid her work area until
construction was completed. Although there is an apparent temporal relationship between
appellant’s increased symptoms and her reported occupational exposure, he nonetheless failed to
explain how her respiratory allergy was exacerbated by the work environment on or about
December 3, 2013.
Lastly, Dr. Miller’s September 16, 2014 report incorrectly noted that appellant had been
formally diagnosed with asthma. He did not identify the source of the diagnosis. Appellant had
recently visited the Atlanta Allergy and Asthma Clinic, but as previously noted Dr. Nam did not
provide a definitive diagnosis of asthma. Assuming arguendo that appellant has asthma,
15

See D.I., 59 ECAB 158, 162 (2007).

16

20 C.F.R. § 10.115(e); Phillip L. Barnes, 55 ECAB 426, 440 (2004).

7

Dr. Miller’s September 16, 2014 report is still insufficient to establish causal relationship. He
indicated that appellant’s asthma was aggravated by fumes, chemicals, perfumes, and particulate
matter present in her workspace. However, Dr. Miller’s description of appellant’s workplace
exposure was inconsistent with her accepted occupational exposure -- wet ceiling tiles, mold, and
construction. A physician’s opinion on causal relationship must be based on a complete and
correct factual and medical background.17 Dr. Miller’s September 16, 2014 report is insufficient
to establish a diagnosis of employment-related asthma.
The Board finds that the medical evidence of record fails to establish that appellant’s
claimed respiratory condition is causally related to her accepted employment exposure.
Accordingly, OWCP properly denied appellant’s occupational disease claim.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her
respiratory condition is causally related to her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the December 22, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 5, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

17

Victor J. Woodhams, supra note 6.

8

